

AMENDMENT NUMBER ONE TO
LOAN AND SECURITY AGREEMENT
 
THIS AMENDMENT NUMBER ONE TO LOAN AND SECURITY AGREEMENT (this “Amendment”),
dated as of July 16, 2008, is entered into between FIRST CAPITAL WESTERN REGION,
LLC (“Lender”), and REED’S, INC., a Delaware corporation (“Borrower”), in light
of the following facts:
 
RECITALS
 
WHEREAS, Borrower and Lender have previously entered into certain Loan and
Security Agreement, dated as of May 30, 2008 (the “Agreement”).
 
WHEREAS, Borrower has requested that Lender (i) increase advance rate for
Eligible Inventory for the purposes of calculating the Borrowing Base, and (ii)
increase the Maximum Credit Limit.
 
WHEREAS, Lender has agreed to Borrower's request subject to the terms and
conditions contained in this Amendment.
 
WHEREAS, Borrower and Lender wish to amend the Agreement as set forth in this
Amendment.
 
NOW, THEREFORE, the parties agree as follows:
 
1. DEFINITIONS. All terms which are defined in the Agreement shall have the same
definition when used herein unless a different definition is ascribed to such
term under this Amendment, in which case, the definition contained herein shall
govern.
 
2. AMENDMENTS. The Agreement is amended in the following respect:
 
(a) Change in Maximum Credit Limit. The definition of “Maximum Credit Limit” in
Section 1 of the Agreement is deleted in its entirety and is replaced with a new
definition as follows:
 
“Maximum Credit Limit” means $3,000,000.
 
(b) Weekly Inventory Reports. Section 9(b) of the Agreement is deleted in its
entirety and is replaced with a new Section 9(b) as follows:
 

 
1

--------------------------------------------------------------------------------

 



 
(b) Collateral Reports. Concurrent with the execution of this Agreement by
Borrower and concurrent with each request for a loan pursuant to Section 2(a),
but no less frequently than as required by Item 26 of the Schedule, Borrower
shall deliver to Lender a fully completed Borrowing Base Certificate certified
by the Chief Executive Officer or Chief Financial Officer of Borrower as being
true and correct. Concurrent with the delivery of each such Borrowing Base
Certificate, Borrower shall provide a written report to Lender of all materially
significant returns, disputes and claims, together with sales and other reports
relating to the Accounts and Inventory as required by Lender. Borrower shall
deliver to Lender on the first day of each week a detailed report of Borrower’s
Inventory, setting forth the quantity, type, cost and location thereof, all of
which shall be set forth in a form and shall contain such information as is
acceptable to Lender. Borrower shall deliver to Lender within ten (10) days
after the end of each month a report, reflecting the status as of the end of
each month and certified by the Chief Executive Officer or Chief Financial
Officer of Borrower as being true and correct, containing (i) a current detailed
aging, by total and by Customer, of Borrower’s Accounts, and (ii) a current
detailed aging, by total and by vendor, of Borrower’s accounts payable. Borrower
will also conduct a physical inventory count no less frequently than annually,
adjust Borrower’s records to reflect the results of the count and deliver to
Lender monthly a list of locations of Inventory and the types and values of
Inventory at each such location, in such form as Lender may require. At Lender’s
request, Borrower shall conduct such physical inventory counts and deliver such
information more or less often than described above and such other information
with respect to the Collateral, Borrower or Borrower’s business or financial
condition as Lender may reasonably request.
 
(c) Increase in Advance Rate for Eligible Inventory. Item 1(a)(ii)(B) of the
Schedule to the Agreement is deleted in its entirety and is replaced with a new
Item 1(a)(ii)(B) as follows:
 
(B) An amount equal to the lesser of:
 
1. $1,000,000, and
 
2. An amount equal to (y) 50% of the dollar value (determined at the lower of
cost or market value) of Eligible Inventory located at Borrower’s premises
located at 12930 and 13000 South Spring Street, Los Angeles, California 90061,
plus, (z) 50% of the dollar value (determined at the lower of cost or market
value) of Eligible Inventory consisting of finished goods (and not raw
materials) located at Valley Distributing & Storage Company’s warehouse in
Wilkes-Barre, Pennsylvania; provided, however, that the inclusion of qualifying
Eligible Inventory located at Valley Distributing & Storage Company is subject
to the condition subsequent that Lender shall have received an executed
warehouseman’s letter agreement containing terms and conditions satisfactory to
Lender by no later than August 15, 2008 (failure to satisfy this condition
subsequent shall cause the qualifying Eligible Inventory at such location to no
longer be included in the calculation of the Borrowing Base),
 

 
2

--------------------------------------------------------------------------------

 



 
3. FEE FOR INCREASE IN MAXIMUM CREDIT LIMIT. Upon execution of this Amendment,
in consideration of Lender’s agreeing to increase the Maximum Credit Limit to
$3,000,000, but without affecting Borrower’s obligation to reimburse Lender for
costs associated with this Amendment and the transactions contemplated hereby as
provided elsewhere in the Agreement, Borrower agrees to pay Lender a fee in the
amount of $7,500, which will be fully earned on the date of this Amendment and
shall be non-refundable.
 
4. REPRESENTATIONS AND WARRANTIES. Borrower hereby affirms to Lender that all of
Borrower's representations and warranties set forth in the Agreement are true,
complete and accurate in all respects as of the date hereof.
 
5. LIMITED EFFECT. Except for the specific amendment contained in this
Amendment, the Agreement shall remain unchanged and in full force and effect.
 
6. COUNTERPARTS; EFFECTIVENESS. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed and delivered shall be deemed to be an original. All such
counterparts, taken together, shall constitute but one and the same Amendment.
This Amendment shall become effective upon the execution of this Amendment by
each of the parties hereto.
 
[Signatures are on the next page]
 

 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Lender and Borrower have executed this Amendment.
 

 
REED’S, INC.,
 
a Delaware corporation
 
 
 
By: /s/ Christopher Reed
 
Name: Christopher Reed
 
Title: CEO
 
 
FCC, LLC, a Florida limited liability company
 
doing business as First Capital Western Region, LLC
 
 
 
By: /s/ John P. Neher
 
Name: John P. Neher
 
Title: Vice President


 
4

--------------------------------------------------------------------------------

 

ACKNOWLEDGMENT AND REAFFIRMATION OF GUARANTOR
 
The undersigned hereby acknowledges that he executed a Continuing Guaranty,
dated on or around May 30, 2008 (the “Guaranty”), with respect to the present
and future obligations of Borrower owing to Lender. The undersigned hereby
acknowledges the foregoing Amendment, consent to its terms, and reaffirms his
Guaranty. The undersigned further acknowledges that nothing in the Guaranty
obligates Lender to notify the undersigned of any changes in the financial
accommodations made available to Borrower or to seek future reaffirmations of
the Guaranty, even if the Agreement is further amended; and no requirement to so
notify the undersigned or to seek reaffirmations in the future shall be implied
by the execution of this reaffirmation.
 

 
/s/ Christopher Reed
 
Christopher Reed, an individual





 
5

--------------------------------------------------------------------------------

 